Order filed, July 18, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00473-CV
                                    ____________

                     JUDITH WRIGHT PATTERSON, Appellant

                                             V.

            ETHEL LOUISE WILLIAMS AND RICK HARRIS, Appellee


                        On Appeal from the 80th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2009-16669


                                          ORDER

       The reporter’s record in this case was due June 11, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Marcia Barnett and Michelle Tucker, the court reporters, to file the
record in this appeal within 30 days of the date of this order.

                                        PER CURIAM